Exhibit Index EXHIBIT NO. (99) Press release, datedMay 4, 2011 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC REPORTS RECORD FIRST QUARTER SALES AND EARNINGS Bluffton, Indiana – May 4, 2011 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported first quarter 2011 diluted earnings per share (EPS) of $0.45, a record for any first quarter in the Company’s history, and an increase of 45 percent compared to 2010 first quarter diluted EPS of $0.31.In the first quarter of 2011, the Company’s adjusted EPS were $0.46, a 35 percent increase over the adjusted EPS during the first quarter 2010 (see table below for a reconciliation of GAAP EPS to the adjusted EPS). First quarter 2011 sales were $185.3 million, a record for any first quarter and an increase of 16 percent compared to 2010 first quarter sales of $160.0 million. Scott Trumbull, Franklin Chairman and Chief Executive, commented: “We were pleased with our record performance in the first quarter.We were able to increase gross profit margins by 110 basis points in spite of rapidly increasing commodity costs due to excellent productivity performance in our manufacturing facilities and sales growth of 16 percent. Over the course of the first quarter we implemented price increases averaging 3 to 5 percent on product lines that account for about 75 percent of our global sales volume.The implementation of these increases has gone well and we expect them to be fully effective during the second quarter.We are monitoring our raw material costs closely and may implement price increases on the balance of our product lines over the course of the year.” Key Performance Indicators: Earnings Before and After Non-GAAP Adjustments For the First Quarter (in millions) Change Net Income attributable to FE Co.,Inc. $ $ 47
